                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ALLEN GENTRY and                                                           PLAINTIFFS
PAMELA GENTRY

v.                           CASE NO. 4:17-CV-00122-BSM

JOHN AMMONS, et al.                                                      DEFENDANTS

                                     JUDGMENT

       Consistent with the order entered today, this case is dismissed with prejudice. The

parties will bear their own costs.

       IT IS SO ORDERED this 9th day of January 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
